Title: John Thaxter to John Quincy Adams, 28 May 1783
From: Thaxter, John
To: Adams, John Quincy



Dear Sir
Paris 28th. May 1783

I have had the pleasure of recieving your favor of the 20th. instant. With regard to the Miniature of Genl. Washington, which Mr. Dana requested You to enquire about, I have only to say, that Mr. D. has been fully informed of the Reasons of the Delay in not sending it. Mr. Dumas can give You the whole History of the Affair, as he was so kind as to undertake the Expedition of it to Petersbourg, and why he was disappointed in the Execution of his Commission.
I am as anxious to take You by the Hand, as you can possibly be to see me. I hope we shall meet soon. But I presume not to say when, as Business is not as yet tout-à fait finished. Tis impossible to foresee, exactly when the whole Web will be completed. ’Tis a spinning Negociation.
You will not take it amiss, that I have still so much of the Pedagogue about me, as to recommend very seriously to You a strict Attention to the Latin and Greek Languages, while You remain at the Hague, and You will suffer me also to press You to avail yourself of the classical Knowledge and good Disposition of Mr. Dumas as much as possible. He is an excellent Linguist, and I am too well convinced of your turn for Study, to doubt a Moment of a steady Application to this important Branch of Education. You will recieve the above as the Hints of a Friend, and not as the officious Intermedlings of one who loves to interfere in every Body’s Business.

We are a long time without News from Boston. We are in daily Expectation of some Arrivals. But Patience is almost worn out.
Mr. Storer returns Compliments to You. Please to present his and my Respects to the Family You are in.

Sincerely your Friend.
J. Thaxter

